Citation Nr: 1502850	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  13-28 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than November 3, 2009, for the grant of nonservice-connected disability pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran served on active duty from December 1954 to December 1956.

The RO has deemed that this appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which denied an effective date prior to November 3, 2009, for the grant of nonservice-connected disability pension benefits.

However, as a threshold matter, it should be noted that although the RO has deemed the January 2011 rating decision to be the one on appeal, the Board finds that reconsideration of the June 1995 rating decision denying entitlement to nonservice-connected disability pension benefits is warranted.  See 38 C.F.R. § 3.156(c) (at any time after VA issues a decision on a claim, if VA receives or associated with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.)

In a June 1995 letter, the RO informed the Veteran of its decision to deny his claim for nonservice-connected pension.  The reasons for the denial are not entirely clear.  A copy of the actual June 1995 rating decision is not of record, and the letter simply indicates that additional information was needed to process the Veteran's claim and that because the RO had been unable to reach the Veteran to obtain the additional evidence, the claim was being denied.  The file also includes a copy of the request the RO made in 1994 to confirm the dates of the Veteran's military service.  There is no record of any official service department response to this request prior to issuance of the June 1995 rating decision.

The record reflects that in January 2010, the National Personnel Records Center (NPRC) sent the Veteran a Certification of Military Service, and notified the Veteran that this document verified his military service for any official purpose.  The Veteran submitted this document to the RO as part of his current claim.  

Although it is not entirely clear from the record, after resolving any benefit of the doubt in favor of the Veteran, the Board finds that at the time of the June 1995 rating decision, the RO did not have information regarding the dates of the Veteran's military service.  As the RO subsequently received an official document regarding the dates of the Veteran's military service, the Board finds the June 1995 rating decision must be reconsidered under 38 C.F.R. § 3.156(c).

The case is currently within the jurisdiction of the Winston-Salem, North Carolina VA Regional Office (RO). 

The Veteran was scheduled for a hearing before a Veterans Law Judge in October 2014, but did not appear and has not requested to reschedule that hearing.  Accordingly, the request for a hearing is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an effective date prior to November 3, 2009, for the grant of nonservice-connected pension benefits.  As noted above, pursuant to 38 C.F.R. § 3.156(c), the Board is adjudicating the claim for an earlier effective date for pension benefits in the context of a reconsideration of the June 1995 decision.  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2014).

In this case, in light of the reconsideration under 38 C.F.R. § 3.165(c), the June 1995 rating decision is the decision on appeal.  The record shows that the Veteran turned 65 on September 8, 1999.  In order to warrant an earlier effective date for the award of nonservice-connected pension, the Veteran must submit necessary documentation to show that for time period between when he turned 65 and the current effective date for his award of nonservice-connected pension, he met the net worth and annual income requirements to be eligible for a nonservice-connected pension.  See generally 38 C.F.R. §§ 3.23, 3.274.  Unless the Veteran can demonstrate that he met the net worth and annual income requirements for this time period, he is not eligible for an earlier effective date for his nonservice connected pension.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and his representative and request that he provide complete information concerning his net worth and annual income for each year after he turned 65 years up to 2009.  Ask the Veteran to complete a VA Form 21-0516, "Eligibility Verification Report."  Advise the Veteran that, if he fails to cooperate with VA and does not provide the information requested concerning his annual income, the consequences of his failure could include the denial of his claim.  A copy of any letter sent to the Veteran, and any reply, to include a completed VA Form 21-0516, should be associated with the claims file.

2.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim for an effective date earlier than November 3, 2009 for the grant of nonservice-connected disability pension benefits, in connection with reconsideration of the June 1995 RO decision (pursuant to 38 C.F.R. § 3.156(c)), for the claim submitted November 23, 1994. 

If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




